Citation Nr: 0636252	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a rating in excess of 30 percent for left knee 
disability.

Entitlement to a rating in excess of 20 percent for right 
knee disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Appeals


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  His awards and decorations include the Purple 
Heart and Bronze Star Medals.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  As a result of the veteran's relocation, jurisdiction 
over the claims folder was subsequently transferred to the RO 
in Roanoke, Virginia.


REMAND

The veteran alleges that his left and right knee disabilities 
have increased in severity.  The Board notes that the record 
contains treatment records from the Hampton VA Medical Center 
(VAMC) dated from March 2005 to April 2006 that have not been 
reviewed by the originating agency.  As this pertinent 
medical evidence was not accompanied by a waiver of 
consideration by the originating agency, consideration of the 
evidence by the originating agency is required prior to the 
Board deciding the veteran's claims.  

In addition, while the veteran's claim for an increased 
rating was received in November 2003, there are no VA 
treatment records in the claims folder for the period from 
November 2003 to March 2005.  The Board notes that the record 
does contain records prior to this period, from February 2002 
to October 2003.  Upon remand, the originating agency should 
obtain any pertinent treatment records from the Hampton VAMC 
for the period from November 2003 to March 2005.  The 
procurement of the records of such treatment is required.  
Where VA has knowledge of the availability of pertinent 
reports in the possession of VA, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The Board also finds that the veteran should be afforded a 
new VA examination.  In this regard, the Board notes that the 
record indicates that the veteran's most recent VA 
examination was conducted almost three years ago.  In 
addition, the record contains a March 2006 statement from the 
veteran indicating that he recently hurt his leg on a flight 
of stairs which resulted in an increase in severity of his 
knee disabilities.  VAMC records from November 2005 confirm 
that the veteran was seen following an incident where his 
right leg gave out on a flight of stairs.  Therefore, the 
veteran should be provided a VA examination to determine the 
current severity of his left and right knee disabilities.

The Board acknowledges that the originating agency attempted 
to schedule the veteran for a VA examination in April 2006 in 
Virginia, but the record reflects that the veteran was unable 
to attend that examination because of his relocation to 
Delaware.  The record does not reflect that any attempt was 
thereafter made to afford the veteran an examination in 
Delaware.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions: 

1.  The RO or the AMC should contact the 
veteran at his new address and determine 
whether he has undergone any additional 
treatment for his knee disabilities.  If 
so, it should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  In addition, the RO or the 
AMC should obtain records from the 
Hampton VAMC for the period from November 
2003 to March 2005.  If the RO or the AMC 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  When the above development has been 
completed, the veteran should be afforded 
an examination to determine the nature 
and extent of all impairment due to his 
service-connected left and right knee 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should note 
such review in the report.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation of 
the knee.  The examiner should also 
determine if the knees lock and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   If 
it is not feasible to express additional 
function impairment in terms of degrees 
of loss, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed must also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


